MEMORANDUM **
Marisela Barajas-Flores, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the Immigration Judge’s denial of her applications for asylum and withholding of removal, and pretermission of her request for cancellation of removal. We have jurisdiction pursuant to '8 U.S.C. § 1252. We review de novo. See Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir.2003). We deny the petition for review.
Barajas-Flores’s contention that she had a settled expectation that the denial of her asylum application would result in deportation proceedings because she filed her asylum application before the Illegal Immigration Reform and Immigrant Responsibility Act took effect is foreclosed by Vasquez-Zavala, 324 F.3d at 1108-09.
The BIA’s summary affirmance without opinion does not violate due process. See *533Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.